DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference A12 has not been considered because document number “97971717” is not a valid Patent or Publication number.
Election/Restrictions
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balmonet et al (US 8,925,584).
Regarding Claim 1, Balmonet et al teaches an apparatus for adjusting rate of spool centering in a pilot-controlled hydraulic spool valve (abstract). The apparatus comprising: 
a first pilot port (20; Figure 1) adapted to connect to a first pilot port of a pilot section (via 22a); 
a second pilot port (20b) adapted to connect to a second pilot port of the pilot section (via 22b); 
a first valve port adapted to connect to a first control port of a hydraulic spool valve (to the left of 14); 
a second valve port adapted to connect to a second control port of the hydraulic spool valve (to the right of 14 as seen in Figure 1); 
a first hydraulic circuit connecting the first pilot port and the first valve port (20a of Figure 2), wherein the first hydraulic circuit, based on a hydraulic fluid pressure of the second pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44); and 
a second hydraulic circuit connecting the second pilot port and the second valve port (20b of Figure 2), wherein the second hydraulic circuit, based on a hydraulic fluid pressure of the first pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44).  
Regarding Claim 2, Balmonet et al disclose where in response to a high pilot pressure of the second pilot port (from 20b; which pushes the damping piston to the left against the spring 34a of Figure 2), the first hydraulic circuit is in the unrestricted-flow condition (Col 4, lines 26-44; via 36a); and in response to a low pilot pressure of the second pilot port (within 20b; which will provide for the pilot pressure from 20a to push the damping piston to the right against the spring 34b of Figure 2), the first hydraulic circuit is in the controlled-flow condition (via throttle within 36a).  
Regarding Claim 3, Balmonet et al disclose where when the first hydraulic circuit is in the unrestricted-flow condition, pilot hydraulic fluid is configured to flow unrestrictedly in both directions between the first pilot port and the first valve port (via 20a); and when the first hydraulic circuit is in the controlled-flow condition, the pilot hydraulic fluid is configured to flow unrestrictedly in a direction from the first pilot port to the first valve port, and flow restrictedly at a first flow rate in a direction from the first valve port to the first pilot port, wherein the first flow rate is adjustable (via the throttle of 36a of Figure 2).  
Regarding Claim 4, Balmonet et al disclose where in response to a high pilot pressure of the first pilot port, the second hydraulic circuit is in the unrestricted-flow condition (where 32 presses to the right as seen in Figure 2); and in response to a low pilot pressure of the first pilot port, the second hydraulic circuit is in the controlled-flow condition (Figure 2).  
Regarding Claim 5, Balmonet et al disclose where when the second hydraulic circuit is in the unrestricted-flow condition, pilot hydraulic fluid is configured to flow unrestrictedly in both directions between the second pilot port and the second valve port (via 20b); and when the second hydraulic circuit is in the controlled-flow condition, the pilot hydraulic fluid is configured to flow unrestrictedly in a direction from the second pilot port to the second valve port, and flow restrictedly at a second flow rate in a direction from the second valve port to the second pilot port, wherein the second flow rate is adjustable (via the throttle of 36b of Figure 2).  
Regarding Claim 18, Balmonet et al discloses a device for adjusting rate of spool centering in a pilot-controlled hydraulic spool valve (abstract). The device comprising: 
a manifold (Figure 1) comprising: 
a first pilot port(20; Figure 1) adapted to connect to a first pilot port of a pilot section (via 22a), 
a second pilot port (20b) adapted to connect to a second pilot port of the pilot section (via 22b), 
a first valve port adapted to connect to a first control port of a hydraulic spool valve (to the left of 14); 
a second valve port adapted to connect to a second control port of the hydraulic spool valve (to the right of 14 as seen in Figure 1); 
a first hydraulic circuit disposed inside the manifold, the first hydraulic circuit connecting the first pilot port and the first valve port (20a of Figure 2), wherein the first hydraulic circuit, based on a hydraulic fluid pressure of the second pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44); and 
a second hydraulic circuit disposed inside the manifold, a second hydraulic circuit connecting the second pilot port and the second valve port (20b of Figure 2), wherein the second hydraulic circuit, based on a hydraulic fluid pressure of the first pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44).  
Regarding Claim 19, Balmonet et al discloses a system for adjusting rate of spool centering in a pilot-controlled hydraulic spool valve (abstract). The system comprising: 
a pilot valve configured to receive control signal from an operator (26 generally); 
a flow control device (Figure 2 generally) configured to receive hydraulic fluid from the pilot valve; 
a main hydraulic valve (15 generally) configured to receive hydraulic fluid from the flow control device; and wherein the flow control device comprises: 
a first pilot port (20; Figure 1) adapted to connect to a first pilot port of a pilot section (via 22a); 
a second pilot port (20b) adapted to connect to a second pilot port of the pilot section (via 22b); 
a first valve port adapted to connect to a first control port of a hydraulic spool valve (to the left of 14); 
a second valve port adapted to connect to a second control port of the hydraulic spool valve (to the right of 14 as seen in Figure 1); 
a first hydraulic circuit connecting the first pilot port and the first valve port (20a of Figure 2), wherein the first hydraulic circuit, based on a hydraulic fluid pressure of the second pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44); and 
a second hydraulic circuit connecting the second pilot port and the second valve port (20b of Figure 2), wherein the second hydraulic circuit, based on a hydraulic fluid pressure of the first pilot port, comprises one of a controlled-flow condition and an unrestricted-flow condition (via 28; Col 4, lines 37-44).  
Regarding Claim 20, Balmonet et al disclose where when the first hydraulic circuit is in the unrestricted-flow condition, pilot hydraulic fluid is configured to flow unrestrictedly in both directions between the first pilot port and the first valve port (via 20a); and when the first hydraulic circuit is in the controlled-flow condition, the pilot hydraulic fluid is configured to flow unrestrictedly in a direction from the first pilot port to the first valve port, and flow restrictedly at a first flow rate in a direction from the first valve port to the first pilot port, wherein the first flow rate is adjustable (via the throttle of 36a of Figure 2); when the second hydraulic circuit is in the unrestricted-flow condition, pilot hydraulic fluid is configured to flow unrestrictedly in both directions between the second pilot port and the second valve port (via 20b); and when the second hydraulic circuit is in the controlled-flow condition, the pilot hydraulic fluid is configured to flow unrestrictedly in a direction from the second pilot port to the second valve port, and flow restrictedly at a second flow rate in a direction from the second valve port to the second pilot port (via the throttle of 36b of Figure 2).  
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the bypass branch of the first hydraulic circuit comprises a pilot-controlled check valve, a pilot port of the pilot-controlled check valve configured to connect to the second pilot port … wherein: in response to a high pilot pressure of the second pilot port, the pilot-controlled check valve of the first hydraulic circuit is configured to be in an open state, so that the first hydraulic circuit is in the unrestricted-flow condition, and in response to a low pilot pressure of the second pilot port, the pilot-controlled check valve of the first hydraulic circuit is configured to be in a normal state, so that the first hydraulic circuit is in the controlled-flow condition”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753